DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges submission of the amendment and arguments filed on March 04, 2021.   Claims 4, 10, and 13 have been amended. Applicant overcame the previous rejection of claims 4, 10, and 13 - 14 under 112(b) or 112 (pre-AIA ), second paragraph, by amending the claims in the reply filed on March 04, 2021.   

Examiner’s Amendment/Comment
The title of the invention has been amended by the Applicant in the response filed on March 04, 2021 and read as follows “System and Method for Limiting Voltage”. The new title is indicative of the invention to which the claims are directed. This title is acceptable.

Drawings
The drawings were received on March 04, 2021.  These drawings are acceptable.

Allowable Subject Matter
Claim(s) 1 – 17 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “A voltage limiting circuit for limiting a voltage developed across a current sensing circuit, the voltage limiting circuit comprising: an input terminal configured to receive an input signal from the current sensing circuit; an output terminal configured to receive an output signal from the current 
Claims 2 – 10 are allowable due to their dependence on the allowable claim 1.

With regard to claim 11, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “A method of limiting voltage developed across a current sensing circuit using a voltage limiting circuit, the method comprising: receiving at an input terminal an input signal from the current sensing circuit; receiving at an output terminal an output signal from the current sensing circuit; detecting by a voltage sense circuit that a predefined threshold voltage is developed between the input terminal and output terminal; level shifting signals; and activating the voltage limiting circuit to shunt current from the current sensing circuit.”
Claims 12 – 17 are allowable due to their dependence on the allowable claim 11.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836